[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAR 22, 2007
                             No. 06-13489                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 04-02298-CV-T-30-EAJ

DIANE WILLIAMS,


                                                           Plaintiff-Appellant,

                                  versus

HUNTINGTON BANCSHARES, INC.,
an Ohio corporation,
d.b.a. Huntington National Bank,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 22, 2007)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Diane Williams, a black female proceeding pro se, appeals the district

court’s grant of summary judgment in favor of her employer, Huntington National

Bank on her claims of race discrimination brought pursuant to the Civil Rights Act

of 1964 (Title VII), 42 U.S.C. § 2000e-2(a), 42 U.S.C. § 1981, and the Florida

Civil Rights Act, Fla. Stat. § 760.10. Williams asserts the Bank discriminated

against her on the basis of her race because it “demoted” her from a part-time

Personal Banker position to a part-time Teller position at the Central Plaza branch.1

After a de novo review, we affirm for the reasons stated in the district court’s well-

reasoned order of May 22, 2006.

       AFFIRMED.




       1
            Williams also makes reference to retaliation, and gender and age discrimination. The
complaint alleged only racial discrimination, thus, because Williams’ complaint presented one
particular claim and was adjudicated on the basis of that claim, consideration of these other issues
is inappropriate. See Narey v. Dean, 32 F.3d 1521, 1526 (11th Cir. 1994) (stating issues not argued
in the district court are generally not considered on appeal).

                                                 2